Citation Nr: 1018671	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to October 1999. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO in March 2010; a transcript of 
that hearing is of record.  The Veteran and his 
representative indicated at the hearing that there were 
additional private treatment records that he wanted to 
submit.  The record was held open for a period of 30 days to 
afford the Veteran an opportunity to submit these records.  

The Board notes that, in March 2010, the Veteran submitted to 
the Board additional evidence for consideration in connection 
with the claim on appeal.  In a March 2010 statement, the 
Veteran submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A left knee disorder is casually related to a knee injury 
during active service.


CONCLUSION OF LAW

A left knee disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 
2009).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).
 
Factual Background and Analysis

The Veteran contends that his current left knee disorder was 
incurred as a result of an in-service left knee injury.  

Service treatment records reflected treatment for complaints 
of left knee pain.  In a November 1997 treatment record, the 
Veteran reported that another person fell on the lateral 
aspect of his left knee during a dog demonstration exercise.  
He complained of pain while climbing stairs and walking.  
Physical examination findings were listed as no swelling, 
nontender to palpation, and full range of motion.  The 
examiner assessed left knee sprain, prescribing heat, an ace 
wrap bandage, and Motrin for treatment.  A September 1999 
treatment record also detailed complaints of left knee pain 
for two to three months as well as pain, popping, and 
buckling on exertion.  Physical examination findings were 
listed as full range of motion, no swelling, minimal 
subluxation with popping, and 2+ patellar reflexes.  The 
examiner assessed patellar chondromalacia.  Records did not 
contain a separation examination report, only an August 1999 
Report of Medical Assessment that did not detail any left 
knee complaints or findings.  

Service personnel records showed that the Veteran received an 
administrative discharge from the Air Force for minor 
disciplinary infractions in October 1999. 

An August 2001 post-service VA treatment note did not reflect 
any left knee findings.  Employee attendance records from 
2003 and 2004 showed multiple days of sick leave. 

A January 2007 magnetic resonance imaging (MRI) report of the 
left knee from Grays Harbor Imaging revealed the following:  
1) Findings favor a nonacute injury of the anterior cruciate 
ligament (ACL) which has partially scarred down.  2) Edema 
and heterogeneity within the quadriceps fat pad.  3) Mild 
knee joint effusion.  Small focal fluid versus cyst at the 
posterior inner aspect of the medial tibial plateau.  4) Mild 
heterogeneity and thickening of the superior medial 
collateral ligament suggesting non-acute injury.  5) Small 
knee joint effusion.  6) Tiny nondistended popliteal cyst.  A 
February 2007 private treatment record from W. J. W., M. D. 
showed an impression of chronic ACL deficient knee.  The 
Veteran described his November 1997 in-service knee injury 
and reported that ever since that time he has had problems 
with intermittent pain and giving way of the left knee.  

In a March 2007 statement, W. J. W., M. D. discussed the 
Veteran's current diagnosis of left knee ACL deficiency as 
well as his in-service knee injury.  He opined that the 
Veteran's original anterior cruciate ligament injury occurred 
while he was on active duty in November 1997. 

The Veteran failed to report for a VA fee-based examination 
scheduled in conjunction with his claim in November 2009.  
While the Veteran has contended that he did not receive 
notification of the scheduled examination, the Board notes 
that the examination notice letter associated with the claims 
file was sent to his current, correct mailing address.  VA 
regulations provide that when a claimant fails to report for 
a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  38 C.F.R. § 3.655 (2009).

During his March 2010 hearing, the Veteran again described 
his November 1997 in-service knee injury and treatment, 
reported that his knee disorder symptoms had persisted since 
leaving service, and complained of current left knee 
symptomatology.  He further indicated that he did not receive 
a proper separation examination upon leaving service, as his 
discharge from service was executed swiftly after an incident 
at Osan Air Base in Korea.  

In view of the totality of the evidence, including the 
documented in-service treatment for a left knee injury, the 
current medical findings of record concerning chronic ACL 
deficient left knee, the March 2007 private medical opinion 
from W. J. W., M. D., and the Veteran's current complaints of 
a left knee disorder and competent statements that it began 
during and persisted after service, the Board finds that it 
is as likely as not that the Veteran's left knee disorder was 
incurred as a result of his service.  Significantly, there is 
also no evidence to the contrary.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the Veteran the benefit of the 
doubt, service connection for a left knee disorder is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


